Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims discloses a quantity of either the olefin block copolymer or the silicone polymer in terms of phr.  Ordinarily, “phr”, or parts per hundred, is intended to indicate the quantity of a material per 100 parts of a base polymer.  However, in the present scenario, the block copolymer IS the base polymer thus it is clear that “phr” takes on a different meaning.  In the context of Figure 5, it would seem that “phr” instead refers to the amount of the copolymer/silicone in terms of their combined weight.  Confirmation of this interpretation is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., WO 2019127182.
Yu teaches foams obtained from compositions comprising an olefin multi-block copolymer and a silicone rubber component (title/abstract).  The foam product in possession of good abrasion resistance and traction on wet surfaces has application in the production of unitsoles for footwear (page 1, lines 5-7 and 30-33).  In a preferred embodiment the block copolymer is comprised of an ethylene block and an α-olefin block wherein the α-olefin has between 4 and 8 carbon atoms (page 3, line 27 through page 4, line 2).  Page 4, lines 23-29 reference the other required components, a crosslinking agent and blowing agent, of the composition defined by claim 1.  Relevant to claim 8, the foamed soles of the prior art have a density in a fully concomitant range according to page 6, lines 19-22.  Finally, anti-static agents as a general class of additives are contemplated on page 11, line 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., WO 2019127182.
Page 4, lines 5-10 indicate that a favored mixture of the aforementioned components contains between 70-90 parts of the ethylene/α-olefin copolymer and 10-30 parts of the siloxane rubber.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., WO 2019127182 in view of Yu et al., TW 2018/01939.
It is conceded that Yu (WO ‘182) is not forthcoming as to what anti-static agents may be used in the practice of their invention.  However, Yu (TW ‘939), which seems to share two inventors in common, teaches in the last paragraph of page 6 of the translated document the utilization of alkanesulfonates  as one genus of suited anti-static agents of which octane sulfonate is an obvious species to one having ordinary skill.
Claims 9-10 and 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., WO 2019127182 in view of Crowley et al., U.S. Patent Application Publication No. 2012/0180344.
Yu is directed essentially entirely to the makeup and properties of the unitsole products that constitute their contribution to the prior art.  There is no description of the topological features of the sole itself but the fact that wet traction characteristics are of interest is significant because the prior art reflects that the topological features are another design feature that may be exploited to achieve this property.  For instance, Crowley at [0059] and [0073] suggests that the best combination of wet- and dry traction characteristics may be realized by optimizing the ratio of the area occupied by the ground-contacting protrusions relative to the total area of the ground-facing sole, or surface contact ratio.  To the extent that a balance of these properties is a stated objective of Yu and also the instant Specification, the act of optimizing to achieve said balance would lead the skilled artisan to design a sole with a ratio consistent with the requirements of claims 9, 10, and 14.
The art is silent as to the design of shoes with differently shaped protrusions but the Examiner takes notice of the fact that this is a common attribute of athletic shoes possibly implemented for aesthetic reasons.  Certainly, there is no data in the instant Specification demonstrating this aspect to be in any way critical to footwear performance.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., WO 2019127182 in view of Crowley et al., U.S. Patent Application Publication No. 2012/0180344 and Yu et al., TW 2018/01939.
As before, the combined teachings of that Yu (WO ‘182) and Crowley are not forthcoming as to what anti-static agents may be used in the practice of their invention.  However, Yu (TW ‘939) teaches in the last paragraph of page 6 of the translated document the utilization of alkanesulfonates as one genus of suited anti-static agents of which octane sulfonate is an obvious species to one having ordinary skill.
Claims 11, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., WO 2019127182 in view of Sato, U.S. Patent Application Publication No. 2002/0184793.
Yu is directed essentially entirely to the makeup and properties of the unitsole products that constitute their contribution to the prior art.  There is no description of the topological features of the sole itself.  However, shoe soles having protrusions and recesses are familiar to even the layperson, or average consumer, and Crowley explains why it is undesirable for a shoe sole to be completely planar while advocating for similar area percentages occupied by the ground-contacting protrusions and the recesses.  The teachings of neither address the depth of the recessed portions (or, put differently, the “length” of the protrusions).  Sato at [0042] states that the length of the protrusion in an athletic shoe, conventionally between 2 and 21 mm in length, is optimized based on various considerations including gripping abilities (traction), compressive hardness, the demands of the wearer for a particular sport, etc.  To reiterate, where the claimed range is encompassed within that of the prior art, it is prima facie obvious.  The Examiner also takes notice of the fact that most athletic shoes, aside from spikes/cleats are reported to have recesses/cavities/grooves/channels of a corresponding depth.
As for claim 18, the art does not expressly mention the feature of the areas occupied by protrusions being different in one region of the shoe than another but the sole depicted in Figure 5 of Sato clearly depicts more protrusions 21 in the area of the toe than in the heel.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 6, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765